DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07/17/2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 8,792,924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 10/06/2021, with respect to the pre-AIA  35 U.S.C. 102(e) rejections of claims 1, 5, 25, 30 and 36 have been fully considered and are persuasive in view of the amendment filed on 10/06/2021.  The pre-AIA  35 U.S.C. 102(e) rejections of claims 1, 5, 25, 30 and 36 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 10/06/2021, with respect to the pre-AIA  35 U.S.C. 103(a) rejections of claims 4, 7, 9-11, 27, 31-33, 39-52 have been fully considered and are persuasive in view of the amendment filed on 10/06/2021.  The pre-AIA  35 U.S.C. 103(a) rejections of claims 4, 7, 9-11, 27, 31-33, 39-52 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-5, 9-10, 25, 32-33, 39-41, 43-44, 46, 50-54 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0222501 A1 discloses receiving downlink data from plural cells through different resources (Fig. 6 and paragraphs [77, 110-113]).
US 2011/0292906 A1 discloses the data channel and control channel are received using different resources (i.e. AP sets, carrier sets, subframes, or etc..., paragraphs [22, 32, 44, 46-47, 56-57]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        November 10, 2021